      Case 7:08-cv-00302 Document 135 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                         January 07, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                        Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:08-cv-00302
2.6433 ACRES OF LAND, more or less, in §
HIDALGO COUNTY, TEXAS; and             §
PAMELA RIVAS, et al.,                  §
                                       §
      Defendants.                      §

                                                     ORDER

         The Court now considers the parties’ “Joint Motion to Extend Discovery Deadlines.”1

This case commenced in 2008.2 In June 2020, this Court issued a scheduling order to finally

resolve this long-pending proceeding.3 The Court’s June scheduling order set the parties’

deadline to complete discovery as February 12, 2021.4 On December 17, 2020, the parties jointly

moved to extend the February discovery deadline to March 15, 2021. 5 The Court acknowledged

that the parties agreed on the extension and were finalizing “all remaining discovery issues” and

granted the extension.6 Fourteen days after the Court’s order granting the extension, the parties

filed the instant motion using a near-identical rationale to request yet another extension,7 this




1
  Dkt. No. 134.
2
  Dkt. No. 39.
3
  Dkt. No. 127.
4
  Id. at 1.
5
  Dkt. No. 132.
6
  Dkt. No. 133 at 1 (quotation omitted).
7
  Compare Dkt. No. 132 at 2, ¶ 4 (“This request will be in the best interest of Pamela Rivas and the United States
and would enable the parties to finalize any and all remaining discovery issues.”), with Dkt. No. 134 at 2, ¶ 5 (“This
request will be in the best interest of Pamela Rivas and the United States and would enable the parties to complete
outstanding discovery issues given the complex nature of this case, which involves nine distinct takings.”).


1/2
      Case 7:08-cv-00302 Document 135 Filed on 01/07/21 in TXSD Page 2 of 2




time for 45 days. The parties offer no other justification for this further extension and no reason

why the earlier joint motion for an extension did not request the extension now sought.

        “A district court has inherent power ‘to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.’”8 The Court does not

find the parties’ instant request for a further extension to be an economical use of time. The

parties in this case enjoy months before the close of discovery and should promote the efficient

use of that time. The joint motion9 is DENIED.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 7th day of January 2021.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




8
  United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254
(1936)).
9
  Dkt. No. 134.


2/2
